252 F.2d 807
J. J. WHITE, Inc., Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 12293.
United States Court of Appeals Third Circuit.
Argued January 20, 1958.
Decided March 6, 1958.

James D. McCrudden, Philadelphia, Pa., for petitioner.
Franklin C. Milliken, Washington, D. C. (Jerome D. Fenton, Gen. Counsel, Stephen Leonard, Associate Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, Frederick U. Reel, Attorneys, National Labor Relations Board, Washington, D. C., on the brief), for respondent.
Before BIGGS, Chief Judge, KALODNER, Circuit Judge, and WRIGHT, District Judge.
PER CURIAM.


1
An examination of the record in this case and consideration of the briefs and of the oral argument convince us that there is substantial evidence to support the Board's finding that the petitioner violated Section 8(a) (1) and (2) of the National Labor Relations Act, 29 U.S. C.A. § 158(a) (1, 2), that the Board's procedure was valid and proper, and that a decree should issue enforcing the Board's order against the petitioner.


2
Accordingly a decree in the usual form may be submitted.